                                           Case 5:20-cv-06973-BLF Document 54 Filed 08/05/21 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     GERMAN CARRILLO, et al.,                           Case No. 20-cv-06973-BLF
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING WITHOUT
                                   9             v.                                         PREJUDICE PLAINTIFF’S MOTION
                                                                                            TO FILE UNDER SEAL
                                  10     COUNTY OF SANTA CRUZ, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff’s motion to file portions of the first amended complaint under

                                  14   seal. See Mot. ECF 52. Plaintiff’s justification for sealing is that the County has marked certain

                                  15   material as protected under the stipulated protective order. Mot. 2. Because the Parties have not

                                  16   complied with this District’s local rules regarding sealing motions, this motion is DENIED

                                  17   WITHOUT PREJUDICE.

                                  18           “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19   and documents, including judicial records and documents.’” Kamakana v. City and County of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 n.7 (1978)). Consequently, filings that are “more than tangentially related to the

                                  22   merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr. for

                                  23   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are only

                                  24   tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id. at

                                  25   1097. Sealing motions filed in this district also must be “narrowly tailored to seek sealing only of

                                  26   sealable material, and must conform with Civil L.R. 79-5(d).” Civil L.R. 79-5(b). Under Civil

                                  27   Local Rule 79-5(d), the submitting party must attach a “proposed order that is narrowly tailored to

                                  28   seal only the sealable material” which “lists in table format each document or portion thereof that
                                           Case 5:20-cv-06973-BLF Document 54 Filed 08/05/21 Page 2 of 2




                                   1   is sought to be sealed.” In addition, a party moving to seal a document in whole or in part must file

                                   2   a declaration establishing that the identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A).

                                   3   “Reference to a stipulation or protective order that allows a party to designate certain documents

                                   4   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.” Civ.

                                   5   L.R. 79-5(d)(1)(A).

                                   6          Where the moving party requests sealing of documents because they have been designated

                                   7   confidential by another party or a non-party under a protective order, the burden of establishing

                                   8   adequate reasons for sealing is placed on the designating party or non-party. Civ. L.R. 79-5(e).

                                   9   The moving party must file a proof of service showing that the designating party or non-party has

                                  10   been given notice of the motion to seal. Id. “Within 4 days of the filing of the Administrative

                                  11   Motion to File Under Seal, the Designating Party must file a declaration . . . establishing that all of

                                  12   the designated material is sealable.” Civ. L.R. 79-5(e)(1). “If the Designating Party does not file a
Northern District of California
 United States District Court




                                  13   responsive declaration . . . and the Administrative Motion to File Under Seal is denied, the

                                  14   Submitting Party may file the document in the public record no earlier than 4 days, and no later

                                  15   than 10 days, after the motion is denied.” Civ. L.R. 79-5(e)(2).

                                  16           Plaintiff’s proposed reason for sealing portions of the complaint is because it “Contains

                                  17   confidential information designated by COUNTY Defendants as ‘Confidential.’” Decl. of

                                  18   Elizabeth M. Caballero, ECF 52-1. Under this District’s local rules, this is not sufficient

                                  19   justification. This motion is DENIED WITHOUT PREJUDICE. Any re-filed motion must

                                  20   conform to both the local rules and this Court’s Standing Orders regarding sealing motions.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: August 5, 2021

                                  24                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
                                                                                          2
